

	

		II

		109th CONGRESS

		1st Session

		S. 1749

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Kennedy (for

			 himself, Ms. Landrieu,

			 Mr. Harkin, Mr.

			 Reid, Mr. Durbin,

			 Mr. Schumer, Mrs. Clinton, Mr.

			 Dodd, Ms. Mikulski,

			 Mr. Bingaman, Mrs. Murray, Mr.

			 Reed, Mr. Leahy,

			 Mr. Sarbanes, Mr. Kerry, Mr.

			 Lieberman, Mr. Akaka,

			 Mrs. Feinstein, Mrs. Boxer, Mr.

			 Feingold, Mr. Bayh,

			 Ms. Cantwell, Mr. Corzine, Mr.

			 Dayton, Mr. Lautenberg, and

			 Mr. Obama) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To reinstate the application of the wage requirements of

		  the Davis-Bacon Act to Federal contracts in areas affected by Hurricane

		  Katrina.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Fair Wages for Hurricane Katrina

			 Recovery Workers Act.

		2.Reinstatement of

			 Davis-Bacon wage requirementsNotwithstanding the proclamation by the

			 President dated September 8, 2005, or any other provision of law, the

			 provisions of subchapter IV of chapter 31 of title 40, United States Code (and

			 the provisions of all other related Acts to the extent they depend upon a

			 determination by the Secretary of Labor under section 3142 of such title,

			 whether or not the President has the authority to suspend the operation of such

			 provisions), shall apply to all contracts to which such provisions would

			 otherwise apply that are entered into on or after the date of enactment of this

			 Act, to be performed in the counties affected by Hurricane Katrina and

			 described in such proclamation.

		

